                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ADTRADER, INC., et al.,                            Case No. 17-cv-07082-BLF
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING DEFENDANT’S
                                   9             v.                                         ADMINISTRATIVE MOTION TO FILE
                                                                                            UNDER SEAL
                                  10     GOOGLE LLC,
                                                                                            [Re: ECF 75]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Google LLC’s (“Defendant” or “Google”) Administrative

                                  14   Motion to File Google’s Responses to Plaintiffs’ Interrogatories and Other Documents Under Seal

                                  15   (“Motion”). Motion, ECF 75. Plaintiffs oppose Defendant’s motion. Opp’n, ECF 77. For the

                                  16   reasons stated below, Defendant’s motion at ECF 75 is DENIED.

                                  17     I.   LEGAL STANDARD
                                  18          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  19   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  22   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  23   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  24   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  25   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  26   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  27   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  28          However, “while protecting the public’s interest in access to the courts, we must remain
                                   1   mindful of the parties’ right to access those same courts upon terms which will not unduly harm

                                   2   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   3   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   4   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   5   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   6   for access to court records attached only to non-dispositive motions because those documents are

                                   7   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   8   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   9   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                  10   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                  11   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                  12   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by
Northern District of California
 United States District Court




                                  13   specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co.,

                                  14   966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during discovery

                                  15   may reflect the court’s previous determination that good cause exists to keep the documents

                                  16   sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows the parties

                                  17   to designate confidential documents does not provide sufficient judicial scrutiny to determine

                                  18   whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A) (“Reference

                                  19   to a stipulation or protective order that allows a party to designate certain documents as

                                  20   confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  21          In addition to making particularized showings of good cause, parties moving to seal

                                  22   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  23   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  24   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  25   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  26   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  27   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  28   material” which “lists in table format each document or portion thereof that is sought to be
                                                                                          2
                                   1   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by

                                   2   highlighting or other clear method, the portions of the document that have been omitted from the

                                   3   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative

                                   4   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   5   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   6    II.   DISCUSSION
                                   7          The Court has reviewed Google’s sealing motion and the declaration of the designating

                                   8   party submitted in support thereof (ECF 75 and ECF 75-1, respectively) as well as Plaintiffs’

                                   9   Opposition (ECF 77). The Court finds that Google has not articulated a compelling reason to seal

                                  10   any portion of the submitted documents. The Court’s ruling on the sealing requests are set forth in

                                  11   the table below.

                                  12
Northern District of California




                                         ECF      Document to be Sealed:              Result                        Reasoning
 United States District Court




                                  13     No.
                                       ECF       Joint Discovery Letter      DENIED.                    Google has not provided sufficient
                                  14
                                       75-4      Brief re: AdTrader                                     reasons for sealing.
                                  15             Interrogatory No. 5.
                                                                                                        As noted by Plaintiffs, see Opp’n
                                  16                                                                    at 3, Google’s Motion is based on
                                                                                                        sealing information already in the
                                  17                                                                    public record, which Google
                                                                                                        concedes, see Joint Discovery
                                  18
                                                                                                        Letter at 2–3, ECF 75-4.
                                  19   ECF       Attachment to Joint         DENIED.                    Google has not provided sufficient
                                       75-6      Discovery Letter Brief                                 reasons for sealing.
                                  20
                                                 re: AdTrader
                                  21             Interrogatory No. 5.                                   As noted by Plaintiffs, see Opp’n
                                                                                                        at 3, Google’s Motion is based on
                                  22                                                                    sealing information already in the
                                                                                                        public record, which Google
                                  23                                                                    concedes, see Joint Discovery
                                                                                                        Letter at 2–3, ECF 75-4.
                                  24

                                  25          Google’s argument that sealing is nonetheless appropriate because the public may not be

                                  26   aware of Google’s knowledge of or reliance on what is already in the public record, see Motion at

                                  27   4, is not a “compelling reason” that outweighs the general history of access and the public policies

                                  28   favoring disclosures, see Ctr. for Auto Safety, 809 F.3d at 1099; Kamakana, 447 F.3d at 1178–79.

                                                                                         3
                                       III.   CONCLUSION
                                   1
                                              For the foregoing reasons, Google’s motion at ECF 75 is DENIED. Google shall file the
                                   2
                                       unredacted documents into the public record, as a separate docket entry, no earlier than 4 days and
                                   3
                                       no later than 10 days from the filing of this order.
                                   4

                                   5
                                              IT IS SO ORDERED.
                                   6

                                   7
                                       Dated: October 26, 2018
                                   8
                                                                                         ______________________________________
                                   9                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
